DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to a gas inflow chamber defined in one end portion in a longitudinal direction of the container and having a gas inlet for fuel gas; a gas outflow chamber defined in the one end portion in the longitudinal direction of the container and having a gas outlet for the fuel gas; a plurality of U-shaped heat transfer pipes disposed in an inside of the container, the heat transfer pipes each having one end portion communicating with the gas inflow chamber and another end portion communicating with the gas outflow chamber; a heating medium supply port through which a heating medium is supplied to the inside of the container; a heating medium discharge port through which the heating medium is discharged from the inside of the container; a gas inflow chamber maintenance opening disposed to face positions at which the heat transfer pipes communicate with the gas inflow chamber; a gas inflow chamber open/close lid that enables the gas inflow chamber maintenance opening to be opened and closed; a gas outflow chamber maintenance opening disposed to face positions at which the heat transfer pipes communicate with the gas outflow chamber; and a gas outflow chamber open/close lid that enables the gas outflow chamber maintenance opening to be opened and closed
Closest art of record is believed to be US Patent 3948315 to Powell however this reference fails to teak a gas inlet and a maintenance opening as a separate feature from the gas inlet, and a gas outlet and a gas maintenance opening as a separate feature from the gas outlet as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-10 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746